Staley, Jr., J.
Appeal by the State of New York from the order of the Court of Claims which denied the State’s motion for reargument, and granted the claimant 30 days in which to file a claim for false arrest and imprisonment. The claimant was arrested on January 16, 1965, and was released on bail the following day, and was acquitted on July 12, 1965. He moved for permission to file a late claim for assault and battery and for false arrest on June 8, 1965. The motion was denied by order dated August 3, 1965 with prejudice as to the cause of action for assault and battery, and without prejudice as to the cause of action for false arrest, on the ground that the claim for false arrest did not accrue until July 12, 1965. ‘ On September 7, 1965, the motion was reargued, and the Court of Claims adhered to its original decision by order, dated November 6, 1965, and granted 30 days from the date of the order to file the claim. The State contends that the claim accrued on January 17, 1965 and not on July 12, 1965 as determined by the Court of Claims. In this contention, the State is correct. “A claim for false arrest accrues at the time of arraignment and release on bail.” (Bomboy v. State of New York, 26 A D 2d 974; Molyneaux v. County of Nassau, 22 A D 2d 954, affd. 16 N Y 2d 663.) Order denying without prejudice claimant’s motion for leave to file a late claim for damages for false arrest modified, on the law and the facts, so as to provide that such denial be with prejudice, and, as so modified, affirmed, without costs. Appeal from order denying motion for reargument dismissed as academic, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J. [47 Misc 2d 1053.]